Citation Nr: 0805236	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  05-14 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968, with service in the Republic of Vietnam from 
May 4, 1967, to April 28, 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Hartford Regional Office 
(RO) in Newington, Connecticut.

In connection with his appeal the veteran testified at a 
videoconference hearing in November 2007 before the 
undersigned Veterans Law Judge, and accepted such hearing in 
lieu of an in-person hearing before the Board.  See 38 C.F.R. 
§ 20.700(e) (2007).  A transcript of the hearing is 
associated with the claims files.


REMAND

The Board notes that none of the veteran's alleged stressors 
has been verified.  The RO found in January 2007 that the 
veteran had not provided sufficient detail to submit any 
alleged stressor to the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.  However, since the 
RO made this determination, the veteran has submitted 
additional details which render his alleged stressors 
potentially verifiable.  Specifically, the veteran stated 
that he was stationed at Qui Nhon in May and June of 1967, at 
a time when the base came under frequent mortar attack.  The 
transcript actually shows that the veteran stated May and 
June of 1968; however, he reported that this was his first 
assignment in Vietnam, and the service personnel records show 
that he was in Vietnam from May 4, 1967, to April 28, 1968.  

The veteran also stated that during his last month in Vietnam 
(April 1968), his unit was assigned to set up an ammunition 
depot at Chu Lai, during which time he was exposed to mortar 
fire.  Again, the veteran appeared somewhat uncertain as the 
exact month, and thought that it might have been June or July 
of 1968, April 1968 was the veteran's last month in Vietnam.  
The Board believes that this is what the veteran intended.

The Board also notes that there is some uncertainty in the 
medical record with respect to whether the veteran has a 
confirmed diagnosis of PTSD.  However, the record clearly 
indicates that he has symptomatology consistent with such a 
diagnosis.  

Generally, an examination or opinion is necessary if the 
evidence of record contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability and establishes that the veteran 
suffered an injury or disease in service, indicates that the 
claimed disability or symptoms may be associated with the 
established injury or disease in service, or with another 
service-connected disability, but does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2007) see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting him to provide 
any pertinent evidence in his possession 
and any outstanding medical records 
pertaining to treatment or evaluation of 
his claimed PTSD or the identifying 
information and any necessary 
authorization to enable VA to obtain such 
records on his behalf.   

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or the 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the outstanding 
evidence.

3.  The RO or the AMC should prepare a 
letter asking the JSRRC to provide any 
available information which might 
corroborate the veteran's alleged in-
service stressors of being exposed to 
incoming mortar fire from the enemy while 
stationed at Qui Nhon in May and June of 
1967, and being exposed to mortar fire at 
an ammunition depot in Chu Lai in April 
1968.  

4.  After obtaining the above evidence, if 
it is determined that the veteran engaged 
in combat, or that a verified stressor 
exists, the RO or the AMC should make 
arrangements for the veteran to be 
afforded an examination by a psychiatrist 
or a psychologist to determine if he has 
PTSD due to an combat or verified 
stressor.  The claims folders must be made 
available to and reviewed by the examiner.  
Any indicated studies should be performed.

A diagnosis of PTSD should be confirmed or 
ruled out.  If PTSD is diagnosed, the 
elements supporting the diagnosis, to 
include the specific stressor(s), must be 
identified.  If PTSD is not diagnosed, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6  Then, the RO or the AMC should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


